Citation Nr: 1031837	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to the service-connected 
cervical spine disability.

2.  Entitlement to an initial rating for degenerative disc 
disease of the lumbar spine in excess of 10 percent prior to June 
17, 2009, and greater than 40 percent thereafter.

3.  Entitlement to a rating for cervical spine strain in excess 
of 10 percent prior to June 17, 2009, and greater than 30 percent 
thereafter.

4.  Entitlement to an increased rating for residuals of a crush 
injury to the right little finger, currently rated as 10 percent 
disabling.

5.  Entitlement to a compensable rating for a post-operative 
deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1981 to 
March 1993, June 2003 to September 2003, and November 2003 to 
February 2004, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The Veteran testified before the undersigned Veterans Law Judge 
in December 2009.  A copy of the transcript of that hearing has 
been associated with the claims file.  At the time of the Board 
hearing, the undersigned held the record open for 60 days to 
allow for the submission of additional evidence.  Subsequently, 
additional evidence was submitted, with a waiver of agency of 
original jurisdiction (AOJ) consideration.  See 38 C.F.R. 
§ 20.1304.
The issues of entitlement to service connection for a right 
shoulder disability, and increased rating claims for the lumbar 
spine, cervical spine, and right little finger are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the December 2009 Board hearing, prior to the promulgation of 
a decision in the appeal, the Veteran withdrew her appeal as to 
the issue of entitlement to a compensable rating for a post-
operative deviated nasal septum.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of the 
issue of entitlement to a compensable rating for a post-operative 
deviated nasal septum have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
C.F.R. § 7105.  A substantive appeal may be withdrawn in record 
at a hearing, at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a 
veteran or her authorized representative.  38 C.F.R. § 20.204(a).

In the October 2005 rating decision, the RO denied the issue of 
entitlement to a compensable rating for a post-operative deviated 
nasal septum.  At the December 2009 Board hearing, the Veteran 
withdrew the appeal as to this claim and the request has been 
reduced to writing in the hearing transcript.  See 38 C.F.R. 
§ 20.204(b)(1).  As a result, no allegation of error of fact or 
law remains before the Board for consideration with regard to 
this issue.  38 C.F.R. §§ 20.202, 20.204(c).  Accordingly, the 
Board does not have jurisdiction to review the appeal as to this 
issue.


ORDER

The claim of entitlement to a compensable rating for a post-
operative deviated nasal septum is dismissed.


REMAND

Regarding the remaining issues in appellate status, the Board 
finds that a remand is required.  See 38 C.F.R. § 19.9.

The Veteran asserts that she has a right shoulder disability that 
is attributable to the service-connected cervical spine 
disability.  In an October 2009 VA examination, she also reported 
that a few years ago while in the military she reached for 
something as part of her instruction and training and had an 
acute discomfort in the right shoulder and it has been present 
ever since.  Thus, the Veteran is also claiming direct service 
connection.  The Veteran has undergone multiple VA examinations, 
to include examinations conducted in June 2009 and October 2009.  
Although the examiner who conducted these examinations proffered 
an opinion that the shoulder disability was not caused by the 
cervical spine disability, he did not address whether the 
service-connected cervical spine disability aggravated the right 
shoulder disability, nor did he provide an opinion regarding 
direct service connection.  See 38 C.F.R. § 3.303, 3.310.  
Further, there is no confirmed diagnosis for the contended right 
shoulder disability.  For these reasons, the Board remands this 
claim to obtain a VA examination in which the examiner addresses 
these questions regarding etiology and diagnosis.

Regarding the claims for increase for the lumbar and cervical 
disabilities, in the October 2009 VA examination, the examiner 
discussed neurological disability associated with the spine 
disabilities.  He ordered an EMG nerve conduction study to 
further evaluate neurological disability of the upper and lower 
extremities.  The Veteran was noted to have failed to report for 
this EMG nerve conduction study.  She testified that she did not 
get notice of the scheduled appointment for the study.

The Board finds that the Veteran should be provided an additional 
opportunity to report for this study.  The results of this study 
may support higher ratings based on the finding of associated 
objective neurologic abnormalities attributable to the service-
connected lumbar and cervical spine disabilities.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  She is advised, however, that failure to appear 
for VA examinations could result in the denial of her claims for 
increase. 38 C.F.R. § 3.655.  

Further, as the time of the Board hearing, the Veteran testified 
that her spine disabilities cause incapacitating episodes.  She 
asserted that bed rest had been prescribed by a physician and 
treatment by a physician, and that these incapacitating episodes 
had a total duration of at least 6 weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The medical 
evidence of record fails to document this.  Based on the 
questions raised by the Veteran's contentions at the hearing, the 
Board finds that a complete VA examination to evaluate the 
cervical and lumbar spine should be completed.  

Regarding the claim for an increased rating for the residuals of 
the crush injury to the right little finger, the Veteran was 
scheduled for a July 2009 VA examination.  She was noted to have 
failed to report.  At the time of the Board hearing, she 
testified that she did report, but was late due to severe 
difficulty finding a parking spot, and that the examiner had 
already departed for the day when she found a spot.  Based on 
this testimony, the Board finds that the Veteran should be 
rescheduled for this examination.  She is again reminded that 
failure to appear for VA examinations could result in the denial 
of her claim for increase. 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a examination to address the nature 
and etiology of any right shoulder 
disability.  The claims file should be 
furnished to the examiner(s) for his or 
her review.  
A copy of the notice informing the Veteran 
of the time and place of the examination 
or examinations should 
be made of record.  All indicated studies 
should be performed.  The examiner should 
specifically address whether there is a 
currently diagnosed disability of the 
right shoulder.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current right shoulder disability 
began during service or is caused or 
aggravated by the service-connected 
cervical spine disability. 

2.  The RO/AMC should schedule the Veteran 
for an examination to determine the 
current severity of the service-connected 
lumbar and cervical spine disabilities.  
The claims file should be furnished to the 
examiner(s) for his or her review.  A copy 
of the notice informing the Veteran of the 
time and place of the examination or 
examinations should 
be made of record.  All necessary tests 
including range of motion testing should be 
completed.   The examiner is asked to 
specifically address additional loss of 
function and pain on motion under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Any 
functional loss found should be recorded in 
degrees.  

The examiner should also address whether the 
service-connected disability of the lumbar 
and/or cervical spine is manifested by 
intervertebral disc syndrome (IVDS).  If so, 
the examiner should address whether there 
are associated incapacitating episodes that 
require bed rest prescribed by a physician 
and treatment by a physician.  If there are 
such incapacitating episodes, provide the 
duration these incapacitating episodes last, 
in weeks, during a 12-month period.  If the 
IVDS is present in both spinal segments, 
determine if the effects in each spinal 
segment are clearly distinct, and if so, the 
number of weeks the incapacitating episodes 
during a 12-month period last for each 
spinal segment.

Neurological testing, to include an EMG 
nerve conduction study, should also be 
provided, to determine whether there are 
objective neurologic abnormalities of the 
upper extremities associated with the 
cervical spine disability and lower 
extremities associated with the lumbar spine 
disability, and if so, the severity of these 
disabilities.

3.  The RO/AMC should schedule the Veteran 
for an examination to determine the 
current severity of the service-connected 
residuals of the crush injury to the right 
little finger.  The claims file should be 
furnished to the examiner(s) for his or 
her review.  A copy of the notice 
informing the Veteran of the time and 
place of the examination or examinations 
should be made of record.  All necessary 
tests including range of motion testing 
should be completed.   The examiner is 
asked to specifically address additional 
loss of function and pain on motion under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Any functional loss found should be 
recorded in degrees.  

A rationale for any opinion expressed in the 
examination report(s) should be provided.

4.  The Veteran should be notified that 
failure to report for an examination may 
result in denial of her claims.  38 C.F.R. 
§ 3.655.

5.  Thereafter, the Veteran's claims must be 
readjudicated on the basis of all of the 
relevant evidence of record and all 
governing legal authority.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and her 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


